DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/02/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of non-elected claims 6-10 (Group II), in the response to an Oral Election/Restriction on 01/14/2021 and confirmed in Applicant’s Remark that was filed on 05/17/2020 without traverse. Accordingly, claims 6-10 will be canceled in an Examiner’s Amendment. (See MPEP § 821.02).

EXAMINER’S AMENDMENT

The application has been amended as follows: 
Claims 6-10 has been canceled.

Response to Claim Amendments
The previously indicated allowance of claims 1-4 from the last office action (mailed on 07/09/2021) are maintained due to independent claim 1 defining the structural limitations of the thickness Tb of the main body layer of the shield layer of 250 nm or less.
Applicant's RCE Claim Amendments (AFCP2 Claim Amendments filed on 10/06/2021) with respect to the 112(b) rejection of independent claims 5 and 15 that was cited in the office action (mailed on 07/09/2021) are persuasive due to amending the claims and providing antecedent for "cover insulating layer". The 112(b) rejection of claims 5 and 15 are withdrawn.
Applicant's RCE Claim Amendments (AFCP2 Claim Amendments filed on 10/06/2021) with respect to the 102 rejection of independent claim 5 is persuasive due to further defining the structural limitation of the thickness Tb of the main body layer of the shield layer is 250 nm or less. The rejection of claim 5 cited in the last Office Action (mailed on 07/09/2021) is withdrawn. 
Applicant's RCE Claim Amendments (AFCP2 Claim Amendments filed on 10/06/2021) with respect to the 102 rejection of independent claim 11 are persuasive due to further defining the limitations of the adhesive layer and main body layer of the shield layer:
The ratio (Tb/Ta) of the thickness Tb of the main body layer to a thickness Ta of the adhesive layer is 4 or more and 20 or less.
The thickness Ta of the adhesive layer is 30 nm or less.

The rejection of claim 11 and the rejection of the claims depended on claim 11 (claims 12-14) cited in the last Office Action (mailed on 07/09/2021) are withdrawn. 

Applicant's RCE Claim Amendments (AFCP2 Claim Amendments filed on 10/06/2021) with respect to the 102 rejection of independent claim 15 are persuasive due to further defining the limitations of the adhesive layer and main body layer of the shield layer:
The ratio (Tb/Ta) of the thickness Tb of the main body layer to a thickness Ta of the adhesive layer is 4 or more and 20 or less.
The thickness Ta of the adhesive layer is 30 nm or less.

The rejection of claim 15 cited in the last Office Action (mailed on 07/09/2021) is withdrawn. 

Examiner’s Note
Fushie et al. (US 6,339,197B1), is considered pertinent to applicant's disclosure in amended independent claims 11 and 15 except “the thickness Ta of the adhesive layer is 30 nm or less”. 
Hideyuki et al. (JP2009295850A, in the RCE Search), is considered pertinent to applicant's disclosure in amended independent claims 11 and 15 except “a ratio (Tb/Ta) of a thickness Tb of the main body layer to a thickness Ta of the adhesive layer is 4 or more and 20 or less”.

Allowable Subject Matter
Claims 1-5 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a wiring circuit board sequentially comprising: …shield layer sequentially includes an adhesive layer and a main body layer toward one side in the thickness direction; and a ratio (Tb/Ta) of a thickness Tb of the main body layer to a thickness Ta of the adhesive layer is 4 or more; the thickness Tb of the main body layer is 250 nm or less…, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-4 are allowed. 
Regarding independent claim 5, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a wiring circuit board sequentially comprising: …the shield layer sequentially includes an adhesive layer and a main body layer toward one side in the thickness direction, a ratio (Tb/Ta) of a thickness Tb of the main body layer to a thickness Ta of the adhesive layer is 4 or more, the thickness Tb of the main body layer is 250 nm or less…, as recited in combination in independent claim 5. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 5, it is believed to render the claim individually patentable. 
Regarding independent claim 11, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a wiring circuit board sequentially comprising: …a ratio (Tb/Ta) of a thickness Tb of the main body layer to a thickness Ta of the adhesive layer is 4 or more and 20 or less…and the thickness Ta of the adhesive layer is 30 nm or less, as recited in combination in independent claim 11. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 11, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 12-14 are allowed.
Regarding independent claim 15, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a wiring circuit board sequentially comprising: …a ratio (Tb/Ta) of a thickness Tb of the main body layer to a thickness Ta of the adhesive layer is 4 or more and 20 or less…and the thickness Ta of the adhesive layer is 30 nm or less, as recited in combination in independent claim 15. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 15, it is believed to render the claim individually patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847